    Case: 1:17-cr-00611 Document #: 873 Filed: 12/29/20 Page 1 of 3 PageID #:7486
                                                                                           srtt\
RbntreIl Turnipseed
                                                         FTLED
usM #526L5-424
Metropolitan Correctional Center                           OtC   ?   gZo?Utu
71 W. Van Buren St.
Chicago, IL 60605
                                                    ctERlfltffiffi,ff.,g*,
December    20, 2020

Hon. Thomas M. Durkin
United States District CourL
219 S. Dearborn St.
Chicago, IL 60604
Re: United States v. Turnipseed, L7 CR 00611-6
Dear Judge Durkin:
     Please accept this let.ter in supplement to my motion for
release from detbntion. The following discussion of my juvenile
adjudications is meant to show that I can abide by all the conditions
of release and to correct my presentence reporL as to these juvenile
adjudications.
      (1). March 9, 2006. Reckless Conduct, Docket No. 06JD 1537.
The proceeding(s) were closed with the Court finding me to be a
,delinquent cfrita and ward of the court. Charges of _possession of
a stoien vehicle and reckless conduct were dismissed. I was found
t.o be not criminally liab1e and found Lo be a ward of the court as
having the thought processes of a chi19r -being-an impressionable
youthl This wai how the charge was adjudicated.
     (2).     Junel8    2006    Deliver     of a Controlled Substance          Docke   t
No. 06 JD 3529.
I was found to be a delinquent child and a ward of the court. Charges
of delivery of a controlled substance were dismissed. I was found
not to be criminally liable as I was founnd to be a ward of the court
and having a child's t.hought process, being an impressionable youth
and the charge, was dismissed.
     (:).     ApriI 30. 2007. Possession of a Controlled               SubsLance,
Docket No. 07JD2239.
The proceedings were closed on July.17, 2008. I was found to-be a
delinquent cnitA and adjudicated a ward of the.court. A-s such,process
                                                                .the
.hrrge ,ur dismissed and I was found to have a child's thought
being an impressionable youth.

                                      -1-
     Case: 1:17-cr-00611 Document #: 873 Filed: 12/29/20 Page 2 of 3 PageID #:7487


Tu.rnipdeed letter to
Hon. Thomas M. Durkin
December     20,    2020


      (+)          Januarv 6. 2009. Possession of Cannabis, Docket No. 09JD51.
This was a misdemeanor offense. I was found to be a delinquent child
and not criminally liable as a ward fo t1',9 Court-, having a child's
thought process and being an impressionable yout'h.
      The Court should take int.o account that marijuana possession
is no longer enforced in t.he same way as it was when I was arrested
in the above cases. The Illinois legislature has legalized recrea-
tional marijuana and made defendants,, such-as Te, eligible for-an
automatic eipungement of prior cannabis-related criminal records.
The new law wenf into effEct on January t, 2020 and Lo date over
700,000 convictions have been expunged statewide. These convictions
inciude violation of Section 4 (posiession) and Section 5 (manufacture,
delivery, or possession with intlnt to deliver,,or manufacture) of the
Cannabis'Contiol Act, concerning not more t.han 30 grams of any substance
containing cannabis.
      I have a misdemeanor conviction for possession of cannabis.
In my Presentence Investigation Report, the Probation Officer
added two points to my Criminal History for the very _same conduct
Lhat. would not create any criminal history points had.it happened
today instead of 2OO9 and earlier (when I was also a juvenile).
      These two criminal history points also creaLes an unwarranted
sentencing disparity that is.prohibited by th." sentencing statute.
please s"6 18 it.s.c. ss3553(u)(A), directing the court to consider
if,e      to                      entencing disparities."
     """a
      Lastly, Amendment 475, Chapter One, Part              B was amended by inserting
an additionil      policy statement   is  s1n1.  tz,   ,'Ir]!"-  guideli-nes are not
applicable to a person sentencgd         as  a juvenile      delinquent   under Lhe
pibvisions of 1g'u.s.c. s5037."          This  iffiled         ro determine  the
ia*irr* imposable sentence       in  the  case   of  a,juvenile     delinquent.  While
mean,t,t f or' f ederal juvenile   cases,  it   should,     nonetheless,   apPly  to
my sentencing. Oth6rwise,        it  wouid   seem   to   be  an  Equal  Protection
vi-olation.
      Thank you for reviewing this letter and I hope to hear from
the CourL soon.
Respec t   ful1y
              './lrZrU,
RontreII Turnipseed

                                      -z-
r
1
                           x
              Case: 1:17-cr-00611 Document #: 873 Filed: 12/29/20 Page 3 of 3 PageID #:7488
                          3

                         I
                          %                  Z=
                                             /za
                         t                    (/-



    ffi
                                              ./ =*
                                                 .:
                          U                  ?'=
                                               f

                         X%                 ?i
                                             U,
                          3                .,-,.ilr
                                                    -=
                                                    :
                        4                           '=
                         'fix                       ?
                                                    >
                        ;BA   a                      :
                                                    ;-
                                                      =
                                                                      Ei€i   =E=
                                                                                           J-{<
                                                                                        #A=i
                         .2;
                                                    .:.
                                                                      B3B{              s-F     f   !'"1
                .9
                                                                      ile€
         .n
                \?
                o
                3
                        3fr   i,                                      lSrE
                                                                      EssgH ge*I
                                                                      i'',;E  QEzo c?
                                                                                        3g=[i
                                                                                        EEr-r
                                                        rIl
                                                        iirJ         i 3g ,\, gE9l,
                f
                rC
                        6a                                           liig E
                              ?
                                                        U
                .,\
                                                        tJ
                                                                     g,ii E r+ri:
                       frfr
                \l                                      ft                              SEgi
                ')
                d
                5
                             ,J                         E
                                                        .r{
                                                                     i
                                                                     ;,'r 3
                                                                              1;        ssc):
                                                                                        ;i-ol
    '*2
                                                         $t                             od=(r
                =t                                       ri          3a3€
                                                                     =!-.i
                                                                                        PEfrt,
                                                                     !'F=;
                =      2                                 o
                                                         rB
                                                         rj
                                                        rii
                                                                       33+
                                                                         833
                                                                          p-5
                                                                         JD
                                                                                        F*c.
                                                                                         6
                                                                                         €8i
                                                                                         E (,r:


    *3                         I-
                               II
                                 --
                                      LO
                                -
                                E
                                      N
    s4.uZ
                                --
                                      oI



    'i:rte                     --r
                              a--
                              .E
                              --
                                -
                                      N
                                      o
                                      N
                              -       O)
    ZLv r                     r-
                              -
                              --
                                      N
                                      N
                                      r
    31 ;z
                              IE
                               -
                               -
                              ITII


                              --
